{fassive document shredding at Cherokee County DSS raises questions https://earolinapublicpress.org/29 | 2 L/massive-document-shredding-a.,,

LIN A Public —

f
Investigative. In-depth. independent.

 

ORIME & JUSTICE

Massive document shredding at Cherokee
County DSS raises questions

by Kate Martin + July 9, 2019

 

o ww

 

ey ue hid is io 3 Ve A ve pein
Cherokee County Department of Social Services paid a contractor to shred a massive amount of

 

£22 9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 1 of 22

 
assive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 121 /massive-document-shredding-a...

af 22

t 42

doouments in 2018, at tha same time as a criminal investigation into unlawful child seizures. Photo
illustration by Frank Taylor / Carolina Public Press

Massive numbers of documents went into totes for a shredding
service last year at the Cherokee County Department of Social
Services, despite orders to preserve records related to a federal
lawsuit and a state criminal probe over unlawful seizures of children.

While it’s not clear that protected documents were deliberately
destroyed, at least some of the files involved in the situation are
known to be missing.

If protected files related to child welfare were destroyed in violation
of multiple orders not to do so, it could irreparably harm the county’s
ability to defend its actions against the federal lawsuit. It could also
result in criminal charges at both the state and federal level for those
involved, according to multiple law enforcement sources.

The board that had governed DSS at that time and had suspended
former DSS director Cindy Palmer in March 2018 was not advised in
advance of the costly and unprecedented effort to purge files, which
peaked between June and August 2018.

According to former DSS board member Robert Merrill, the board
wouldn't have allowed it.

“That never would have happened,” Merrill told CPP last month. “We
would have said no to that. We understand there is going to be some
bad legal implications of doing that. If we thought there was anything
illegal, we would have said something.”

DSS board meeting minutes show no mention of the shredding until a
passing reference at a July 10, 2018, session, well after the shredding
began and with its most intense phase already underway.

According to the minutes, the board did not receive any indication
that the shredding was many times more costly and greater in volume

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 2 of 22

\

 
“assive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 121 /massive-document-shredding-a...

ft

'
€

of 22

than what the department had been doing up to that time.

 

A Shred-it truck parks in a Buncombe County office plaza on Monday. Frank Taylor / Carolina
Public Press

A pressing need to create space

On June 12, 2018, a Cherokee DSS supervisor sent an email to the N.C,
Department of Health and Human Services that was so urgent, she
used all capital letters to describe a desperate need for more office
space:

‘WE ARE WORKING TO SCAN ALL INFORMATION IN OUR FILE ROOM
AND DESTROY OLD REPORTS, AS ALLOWED,” said the email from
Renee McLean. “THIS IS OF THE UPMOST IMPORTANCE DUE TO
NEEDING EXTRA SPACE FOR OFFICES IN OUR COUNTY.”

A day earlier, Palmer returned to DSS in a new role after being

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 3 of 22

 

 
assive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 121 /massive-document-shredding-a...

of 22

1 t
‘

suspended for nearly two months and resigning as director.

As CPP has previously reported, at the time of her rehire, Palmer was
a target in the ongoing State Bureau of Investigation probe into the
agency’s practice of unlawfully seizing children without judicial
authority.

‘The DSS board’s acting attorney, David Moore, told the board in May
2.018 that Palmer may have lied under oath in a trial last year about
the extent and timing of her knowledge of unlawful seizure
procedures. Moore advised the board to take the SBI’s presence as an
indication that it serious about pursuing apparent criminal offenses.

He also warned against allowing her to return. According to notes
from one May meeting, “Palmer’s lack of oversight has cost the
county tens of thousands of dollars. Moore said that he is confident
that if the board decided to remove Ms. Palmer as director, the board
would prevail in any legal actions. Mr. Moore said that the renegade
culture at DSS that now exists is pervasive and destructive.”

Who made the decision to allow Palmer to resign and then rehire her
as business officer remains unclear, though a committee that
included interim DSS director Kay Fields was assigned to screen
candidates for the business officer job.

Fields, who is now Graham County DSS director, has declined to
discuss the hiring decision directly.

The actions of DSS employees, including Palmer, in the weeks
following her rehire set in motion an accelerated document shredding
operation. The cost for shredding during that period dwarfed any
other shredding bills at DSS during a four-year period, according to
county invoices and procurement records.

A typical $90 monthly shredding bill from before 2018 doubled in
February 2018, then ballooned to more than $3,300 in July, with the
effort spilling into another large bill in August.

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 4 of 22

 
i

‘assive document shredding at Cherokee County DSS raises questions hatps://carolinapublicpress.org/29 12 |/massive-document-shredding-a...,

of 22

Throughout the period, DSS prepared dozens of totes full of
documents for shredding, but at a much greater pace once Palmer
returned to the agency.

As business officer, Palmer’s signature authorized payment of these
bills.

Asked by CPP about the shredding, Fields said the department needed
to clear its file room for meeting and office rooms.

To her knowledge, Fields said, no child welfare documents affected by
orders to preserve records went into the totes for shredding.
However, Fields left the agency in July, while the shredding was
ongoing.

Fields said the initiative was both to free up space and move the
county toward compliance with a state mandate to convert records to
electronic format.

County officials have said it was standard county practice to convert
any documents needing to be preserved to digital format before the
originals were shredded.

On June 10, 2018, two days before McLean’s email to DHHS and one
day before Palmer’s official rehire date, DSS received an estimate
from an outside company that it would cost more than $57,000 to
electronically preserve records the county was supposed to keep.

The estimate included more than 480,000 pages of Child Protective
Services documents,

Ultimately, DSS scaled back its scanning effort, instead paying more
than $14,000 to One Source Document Solutions to scan 190 boxes of
files, invoices show. Why fewer files were scanned and whether they
were still among those caught up in the massive shredding effort
remains unclear.

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 5 of 22

 

 
lassive document shredding at Cherokee County DSS raises questions hitps://carolinapublicpress.org/29 121 /massive-document-shredding-a...

yf 22

t 1c

As of July 2019, the space that DSS employees said they so urgently
needed last year has still not been put to any new use.

A time to keep and a time to shred
The shredding project came at a turbulent time for Cherokee DSS.

In December 2017, the state learned the department was taking
children from their parents without judicial approval, using a
document called a “Custody and Visitation Agreement.”

The following week, DHHS told all 100 counties to immediately cease
using such agreements. A DHHS spokesperson later told CPP that no
other county is known to have been using the agreements or anything
similar.

Lawyers in the related civil suit told the county to preserve child
welfare records. In a letter, attorneys Melissa Jackson and David
Wijewickrama told Palmer and then-DSS attorney Scott Lindsay to
“preserve any electronically stored information or physical evidence
of any kind relating to the (unlawful child seizures) or any other
similar such agreements.”

In January 2018, Palmer advised the DSS board that “after lengthy
consideration,” closed session minutes say, she had exercised her
authority in deciding to terminate Lindsay’s duties with DSS for his
involvement with the CVAs.

In February 2018, a DSS worker contacted Stericycle, the company
now in charge of Shred-it, to ask for a truck to empty the agency’s
containers,

“When you come on (Feb. 28), will you be able to empty containers,
let us refill them and empty them again?” DSS worker Mandi Amos

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 6 of 22

 
assive décument shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 12 L/massive-document-shredding-a..,

of 22

wrote.

“Our containers have been full for over a week, so we have shred in
boxes, and a shopping cart, and most anything sitting that we can put
shred in. We are in the process of converting paper files to electronic
files, hence the blow up of shred.”

In March 2018, the shredding service issued a bill of $180.26, to
empty 10 64-gallon totes since February. Before that, the county had
been paying about $90 per month to empty a typical five totes,
invoices show.

Shortly after, in a March 2018 ruling, Cherokee County District Court
Judge Tessa Sellers invalidated the CVAs.

She ruled that the documents, which had been in use for at least a
decade, were “the product of both actual and constructive fraud” on
behalf of Cherokee DSS, its employees, Palmer and former DSS
attorney Lindsay.

The same day as Sellers issued her ruling, an Associated Press
investigation revealed Cherokee County’s custody and visitation
agreement practices. District Attorney Ashley Welch read the story
and called the SBI immediately.

“Until that story came out in the AP my office knew nothing about it,”
Welch told CPP this week. “I reached out to Judge Sellers and realized
what she was dealing with and at that point we asked for an
investigation.”

A few days after the phone call, Welch said she and two district court
judges asked for a formal investigation by the SBI, which began
shortly after.

On March 19, 2018, the state stepped in to take over the county’s child
welfare operations, though not other aspects of DSS.

 

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 7 of 22

 
lassive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 121 Anassive-document-shredding-a...

£22

+!

At month’s end, N.C. DHHS released a scathing assessment of the
office’s practices under Palmer’s leadership. She “failed to execute
her duties as director for key procedures in child welfare,” the letter
said.

 

On April 2, 2018, acting N.C. DHHS Child Welfare Administrator
Robert Cochran issued several directives in an email titled “Updates:
Child Welfare Operational Procedures.”

First among them, Cochran’s email said, “Until further notice, no
Cherokee Co. DSS child welfare records may be destroyed.”

The DSS board suspended Palmer with pay in mid-April.

Truth delivered daily

 

Enter your email

 

We do not sell or share your information with anyone.

 

Some events from this period are unclear because minutes from an
unknown number of DSS board meetings in March, April and May are

 

‘missing. County officials released notes one member took at a few of

these meetings to CPP last month, but these are not official minutes
and do not account for all of the meetings for which minutes are
missing.

Meanwhile, the larger-than-normal shredding effort continued at
about the same clip. Then, invoices show that the bill issued in July
ballooned to $3,311.87 to empty 73 64-gallon totes, more than seven
times the volume of the already increased monthly shredding that
had been underway since February.

9723/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 8 of 22

 
lassive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 12 | Amassive-document-shredding-a...

rf 22

The push for this increased pace of shredding coincided with Palmer’s
return to DSS in June 2018, county records show.

On June 12, 2018, the day after county records show Palmer returned
to work, acting DSS attorney Moore and board chair Karen Kephart
both issued their resignations to the DSS board. Kephart also
announced to the board in open session that Palmer had resigned,
minutes say. While not documented in the minutes, coverage by the
Cherokee Scout shows that Palmer’s rehire, while not secret, was not
announced during the open session,

Kephart has declined to talk with CPP. Moore has not been willing to
discuss Palmer’s rehire or his own resignation.

On June 21, 2018, Palmer emailed a copy of Shred-it’s contract and
complained about the lack of regular service.

Board meeting minutes from July 10, 2018, say there was “some
discussion of an overcrowded file room. ... They will be purging some
old files and they will be shredded,”

The minutes do not indicate how long the document purge had been
underway or that it had recently accelerated dramatically. This was
the first board meeting after Moore’s departure as attorney.

Later in July, around the time the shredding effort reached its peak,
Fields left as interim director.

In September 2018, Cherokee County commissioners voted to dissolve
the DSS board and take up the duties of the DSS board themselves.

In October 2.018, commissioners confirmed an earlier DSS board
decision to hire former Rutherford County DSS Director Amanda
McGee as the new Cherokee County DSS director. At the end of
October, DHHS returned control of child welfare programs to local
authorities.

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 9 of 22

 
lassive document shredding at Cherokee County DSS raises questions hitps://carolinapublicpress.org/29 12 L/massive-document-shredding-a...

of 22

+
‘

e September 2018 — $349.24

 

Cherokee County Courthouse in Murphy. Frank Taylor / Carolina Public Press

Retention of support and power

Prior to the day in April 2018 when DSS board members voted to
suspend Palmer, several employees submitted letters in favor of
Palmer, imploring board members to stay their hands.

Susan Landis, a former DSS board member, said some employees and

‘some members of the community lobbied to keep Palmer. Landis was

elsewhere in the state at the time but received a packet of supportive
letters when she returned.

“To this day I have never looked at it, partly because I didn’t want to

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 10 of 22

'

 
Massive document shredding at Cherokee County DSS raises questions — https://carolinapublicpress.org/29 12.1 /massive-document-shredd

But at the time, the SBI’s investigation had not concluded, And the
federal civil litigation over the CVAs continues.

In April 2019, the SBI turned its findings over to District Attorney
Welch, who then recused herself and turned the SBI report over to the
state Attorney General's Office.

Her recusal was due to a conflict of interest, she told CPP. Welch’s
office often prosecutes cases brought by the Cherokee County
Sheriff's Office, and Sheriff Derrick Palmer is married to Cindy
Palmer, one of the primary subjects of the investigation.

The Attorney General’s Office is considering whether to bring any
charges against Cindy Palmer and others based on the results of the
SBI’s investigation.

Paying for the shredding

The following list shows bills that Cherokee County DSS received from
Shred -it for services between November 2.017 and September 2018.
Bills typically arrived midmonth and covered services from the later
portion of the previous month plus the first part of the current

month. For example, the July 2018 bill covered services from mid-
June through services in mid-July.

e November 2017 — $90.13
" e December 2017 — $90.13

¢ January 2018 — $90.13

e February 2018 — no bill

e March 2018 — $180.26

e April 2018 — $182.88

e May 2018 — $367.76

e June 2018 — $212.62

e July 2018 — $3,311.87

e August 2018 — $410.01

10 nf? 9PAMNIO 1
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 11 of 22

 
‘assive document shredding at Cherokee County DSS raises questions hitps://carolinapublicpress.org/29 12 | /massive-document-shredding-a...

‘
¢

Camment

Name *

Email *

Wabsite

D Save my name, email, and wabsite in this browser for the next time I comment.

 

® 2020 Carolina Public Press.
Proudly powered by Newspack by Automattic

of 22 9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 12 of 22

 
‘assive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 12 1/massive-dacument-shredding-a...

of 22

be influenced by outside forces,” Landis told CPP last month.

One day she also got a call from a woman she did not know well who
attended church with the Palmers.

“She called me and said, ‘For what it’s worth ... I just want you to
know they are good, Christian people, and they support the
community,’” Landis said. “T just listened to her and thanked her,
and that was it.”

Sheriff Palmer is the former pastor of Vengeance Creek Baptist
Church and is a regular guest on the local Christian country radio
station WKRK.

His administration is also the subject of multiple SBI investigations
over allegations of inmate mistreatment at the county jail. During
radio segments, the sheriff has invoked biblical language to discuss
critics of the Palmers’ leadership in terms of spiritual warfare.

During Cindy Palmer’s absence at DSS in April and May 2018,
employees strained against temporary leadership, DSS board closed
session meeting minutes show.

Nearly two months later, Palmer returned to the department.

At the request of CPP, Landis cut open the earlier packet of letters
supporting Palmer for the first time and looked at the names. Among
them was a four-page handwritten letter from McClean, the DSS
supervisor who contacted DHHS about shredding documents within a
day of Palmer’s return to DSS,

Though stripped of supervisory duties after her rehire, Palmer
retained tremendous power.

As business officer, she was still in charge of creating a department
budget that exceeded $45 million per year. Any money the agency

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 13 of 22

 

 
assive document shredding at Cherokee County DSS raises questions htips://carolinapublicpress.org/29 12 L/massive-document-shredding-a...

of 22

spent went directly through her,

She had sweeping access to files throughout the office, including
personnel and case files, the job description says. The business officer
monitors and reviews all contracts with DSS and is responsible for
signing off on all expenses, the job description says.

Palmer is also responsible for making sure the office follows state and
federal spending rules.

Former Cherokee County DSS Director Cindy Palmer was rehired as business officer in June
2018, just ahead of a major increase in purging files, Her signature appears authorizing payment
on the July 2018 Shred-it invoice for $3,311 in shredding services. Kate Martin / Carclina Public

Press
A question of financial accountability

Federal, state and county funds combined pay for more than a dozen
different programs at DSS offices, all operating under complex and
esoteric funding schemes.

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 14 of 22

 
assive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 12.1 /massive-decument-shredding-a...

of 22

To keep it all straight, workers in different divisions fill out a
document called a day sheet, which records what the workers do
throughout the day. Some parts of their job can be paid for with
federal money, others with state or local funds. Sometimes it’s a mix
of funding.

Any mistake on day sheets can cost the respective county thousands
of dollars and lead to lower allocations in the next budget cycle,
according to DHHS. Less money may mean no salary increases for line
employees, lowered benefits and increased local taxes.

Palmer first became the DSS business officer in 2010, then director in
2016, before returning to business officer in June 2018.

The business officer is also in the position to review employee day
sheets, correct errors on those day sheets and submit office expenses
for eventual reimbursement while working with others in the county
to ensure accuracy, the business officer job description says.

 

Federal and state authorities periodically audit county DSS agencies,
so day sheets must be kept for a certain amount of time. Day sheets
are used for a wide variety of programs at DSS, including child welfare
cases.

The day after Palmer returned to work from nearly two months of
paid leave, emails reviewed by CPP show, DHHS received an inquiry
on how long Cherokee DSS had to keep day sheets.

“Have you had a chance to find out who I need to contact to find out
the retention schedule for day sheets?” an email from Fields to DHHS
asked.

Fields told CPP last month that the question of day sheets was not
resolved to her satisfaction before she left on July 20, 2018.

However, records show a reply from DHHS came hours later pointing

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 15 of 22

 

 
lassive document shredding at Cherokee County DSS raises questions hitps://carolinapublicpress.org/29 12 I /massive-document-shredding-a...

of 22

to the 57th page of a 113- page manual: “Records may be destroyed on
a fiscal year basis,” it reads, when the state DHHS notifies DSS that
the records are released from audits.

But the passage in DHHS’s manual includes an asterisk with the note:
“No destruction of records may take place if audits or litigation are
pending or may be reasonably anticipated.”

As early as March 2018, Judge Sellers told the county to preserve all
child welfare records.

The DSS “shall not allow anyone, either directly or indirectly, to
destroy, modify, delete, edit or in any way engage in any conduct
affecting any files involving minor children” the order reads in part.
“Violation of any of these provisions shall be an act of Contempt and
shall be heard by this Court accordingly.”

Even if older child welfare records and day sheets were destroyed in
accordance with a retention schedule, Wijewickrama said that doesn’t
matter.

“That spoliation order that Judge Sellers signed would trump any
retention schedule,” he said.

If a deliberate violation of state law enforcement, state court and
DHHS orders not to destroy documents occurred, it would potentially
create violations of various state laws.

But because the civil suit has federal status and because some DSS
child welfare funding was federal, consequences of such destruction
would potentially be federal.

If documents covered by the federal civil lawsuit were deliberately
destroyed, it could potentially constitute several federal criminal
actions, according to Chris Swecker, retired FBI assistant director and
former chair of the N.C. Governor’s Crime Commission.

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 16 of 22

 
assive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 [2 1/massive-document-shredding-a...

of 22

Talking with CPP by phone last week, Swecker said such action would
potentially draw federal charges of obstruction of justice and
contempt of court, in addition to state charges.

Denial issued, counsel retained

Via email, Palmer said she was not in charge of last summer’s
shredding operation.

“T was not the director at the time the shredding was done,” Palmer
wrote,

While her job description includes paying the agency’s bills and her
signature is on invoices that pay for the shredding costs, Palmer said,
“T did not have a role in the shredding process itself.”

However, in her email to County Manager Wiggins on June 21, 2018,
Palmer described the DSS office’s request to Shred~-it for an increase
in visits in February, when she was DSS director.

“Since February, we have requested to get serviced every 2 weeks,”
she wrote. “That hasn’t happened yet.”

Most invoices provided to CPP show the dates of service, the cost of
shredding and the amount of material collected.

“T contacted ‘sales’ to see about getting a ‘purge’ — which is when
they would come pick up more than 10 boxes,” Palmer wrote. “They
would have to know how many bins we would have and give us a
quote.”

Palmer declined a phone interview and referred questions to her
attorneys at Cheshire Parker Schneider, a law firm in Raleigh whose
attorneys have defended high profile criminal defense clients,
including congressmen and governors.

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 17 of 22

 

 
iassive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 121 /massive-document-shredding-a...

“of 22

Of child welfare records or related day sheets that may be missing,
one of her attorneys, Hart Miles, told CPP, “My understanding is
those records were kept electronically, and that again she wouldn’t
have any insight to why they were missing.”

Attorney Wijewickrama, part of the legal team pursuing civil damages
for parents and their separated children, said he is astounded anyone
would destroy documents in the face of a judge’s order.

“Tt is fascinating to me that they had this urgency to destroy
documentation after they received spoliation letters,” Wijewickrama
said recently.

“After the judge issued the order, DSS was not in a position to destroy
any documentation covered in that letter.”

In February 2018, court testimony from former DSS supervisor David
Hughes indicated something had happened to some documents.
Hughes described an effort to locate all CVA cases, including older
ones, after DSS workers learned they were illegal.

“Tt appears there are some missing files,” Hughes testified. “I do
know there was some (missing) from 2009 because ... that just came
up one day when we were in the file room.”

Miles, Palmer’s attorney, told CPP that whatever was happening with
the CVAs through 2017 was not the fault of his client, who was only
following the counsel of former DSS attorney Lindsay and Palmer is
not a lawyer.

CPP contacted Lindsay’s attorney, who declined to make him
available to answer questions for this article.

However, Moore, the interim DSS attorney after Lindsay’s departure,
offered a different assessment from Miles during a DSS board closed
session in April 2018.

9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 18 of 22

 
lassive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 12 [/massive-document-shredding-a...

of 22

According to board meeting notes, a board member asked whether
Lindsay could provide “cover” for Palmer against prosecution. Moore
told them it could not work that way under the circumstances.

Become a Carolina Public Press insider.

Text INSIDER to (919)897~8555 and be among the first

to hear about special events and exclusive content.

I'm not interested

During a May closed session, the notes show Moore’s continued
concerns about Palmer’s honesty and competence. Summarizing
Moore’s advice to the board, the notes say, “The investigation into
Palmer’s behavior as director indicates a hands-off, casual
management style, a lot of information suggests that she had to know
about the use of CVAs despite her denial in court, and a structureless
supervision style.”

He discussed the situation with CPP last month.

“What I’ve always said is that it appears she may have committed
perjury based on the testimony she gave and other evidence
available,” Moore said.

He noted that she had attended a “very specific training in 2016, with
regard to safety agreements and custody, and when petitions should
be filed and when there should be judicial oversight.”

Asked whether this meant Palmer should have known better, Moore
said, “Everybody should have known better.”

Creation of an unfilled void

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 19 of 22

 

 
Massive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 121 /massive-document-shreddi

CPP asked for any reports on what and how much was shredded from
Cherokee County commissioners, which now serves as the current
governing body for DSS, as well as from the former DSS board. State
archive guidelines suggest, but do not mandate, recording these
reports into board meeting minutes.

No such reports were entered into the minutes, though some minutes
from spring 2018 remain missing.

Metrill, the former DSS board member who told CPP that the board
was not asked and would not have approved of the shredding in
advance, said he was aware that space had been a concern at the
agency for some time. He was also aware of a move to convert paper
files into electronic ones to save space.

Fields, the former interim DSS director in place when the shredding
reached its apex, told CPP that shredding was not only to create space
but served as a precursor to an extensive modernization effort she
envisioned for Cherokee DSS, which she left while the shredding was
underway.

“Tt’s very time-consuming to keep paper records because you have to
have filing cabinets,” she said. Electronic records are a few keystrokes
away, whereas paper records, stored in filing cabinets on the first
floor of the building, must be retrieved, copied and returned, she
explained.

Regardless, DSS was running out of offices for new hires to the
department, and they needed the space, Fields said.

County Manager Randy Wiggins told CPP that he was looped in on
some communications about the shredding at DSS since such large
and previously unbudgeted shredding and scanning expenses would
come close to the end of the county’s fiscal year.

“They were making sure we have the dollars available before the end
of the fiscal year,” Wiggins said.

19 of 22 9/23/2020, 12:

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 20 of 22

 
iassive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 |2 I /massive-document-shredding-a...

nn

’

of 22

Wiggins said the plan was to create two small, private interview
rooms once there was room in the file area. But that hasn’t happened
so far,

“There have been no renovations to this point,” Wiggins said. “Not in
the file room.”

The county manager said the space has potential.

“What you basically have is a very large room that has files in it and a
couple of small desks for people to sit down and work on files or
whatever,” Wiggins said.

But there may not ever be a need to take advantage of the empty
space, because another suite at the Cherokee County DSS building will
open up soon.

The Tennessee Valley Authority maintains a small regional office
there but plans to leave in September, Wiggins said.

Carolina Public Press Managing Editor Frank Taylor also contributed to
this article.

You can strengthen independent, in-depth and investigative news
for all of North Carolina

Carolina Public Press is transforming from a regionally focused
nonprofit news organization to the go-to independent, in-depth and
investigative news arm for North Carolina. You are critical to this
transformation — and the future of investigative and public interest
reporting for all North Carolinians.

Unlike many others, we aren’t owned by umbrella organizations or
corporations. And we haven’t put up a paywall — we believe that fact-

9/23/2020, 1:26 AM
Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 21 of 22

 

 
tassive document shredding at Cherokee County DSS raises questions https://carolinapublicpress.org/29 12 1/massive-document-shredding-a...

4 ‘
ao4

based, context-rich watchdog journalism is a vital public service. But
we need your help. Carolina Public Press’ in-depth, investigative and
public interest journalism takes a lot of money, persistence and hard

work to produce. We are here because we believe in and are dedicated
to the future of North Carolina.

So, if you value independent, in-depth and investigative reporting in
the public interest for North Carolina, please take a moment to make
a tax-deductible contribution. It only takes a minute and makes a
huge difference. Thank you!

 

 

 

 

 

Related
The Kicker, Show DSS shredding DHHS memo: NC
20|Atimetoshred maybe under agency knew early
federal about DSS
investigation uniawful actions
RATE MARTIN

 

Kate Martin is lead investigative reporter for Carolina Public Press.
Email her at kmartin@carolinapublicpress.org.

More by Kate Martin —

Leave a comment

Your email addrass will not be published. Required fields are marked *

of 22 9/23/2020, 1:26 AM

Case 1:18-cv-00096-MR-WCM Document 88-14 Filed 02/05/21 Page 22 of 22

 
